311 S.W.3d 292 (2010)
STATE of Missouri, Respondent,
v.
Joseph S. THORNBURG, Appellant.
No. WD 70153.
Missouri Court of Appeals, Western District.
March 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
Application for Transfer Denied June 29, 2010.
Jeffrey S. Eastman, Gladstone, MO, for appellant.
Shaun Mackelprang and James B. Farnsworth, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Joseph Thornburg appeals his convictions of involuntary manslaughter and assault in the second degree and his sentences of incarceration. Affirmed. Rule 30.25(b).